DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the different lines in Fig. 7B cannot be identified since they are all in grey.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1-7 are objected to because of the following informalities: claim 1 contains “and” connectors between steps (a) and (b) and (b) and (c), whereas only the latter should be present.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) Claims 1, 3-7 and 14 are rejected in claim 1. Claim 1 is drawn to a method of detecting a target Valley Fever (VF) nucleic acid in a sample, the method comprising the steps of: 
(a) amplifying nucleic acids obtained from a biological sample of a subject, wherein amplifying comprises isothermal amplification; and 
(b) contacting the amplified nucleic acid to a toehold switch, wherein the toehold switch encodes at least a portion of a reporter protein and comprises one or more single-stranded toehold sequence domains that are complementary to a target VF nucleic acid or the reverse complement thereof, wherein the contacting occurs under conditions that allow translation of the coding domain in the presence of the target nucleic acid but not in the absence of the target nucleic acid; and 
(c) detecting the reporter protein as an indicator that the target VF nucleic acid is present in the amplified nucleic acids.
Since “Valley Fever” is a name of a disease, the term “target Valley Fever nucleic acid” can be interpreted as either a nucleic acid of a pathogen which causes Valley Fever, namely, C. immitis or C. posadasii, or as a host nucleic acid which is present in the host in response to the infection. Applicant did not show that nucleic acids other than C. posadasii can be detected using the claimed method. Further, Applicant did not show that any host nucleic acids indicative of the infection were present in subjects infected with the fungi, therefore Applicant was not in possession of the invention as claimed.
B) Claim 3 is drawn to a method of detecting a target Valley Fever (VF) nucleic acid in a sample, the method comprising the steps of: 
(a) amplifying nucleic acids obtained from a biological sample of a subject, wherein amplifying comprises isothermal amplification; and 
(b) contacting the amplified nucleic acid to a toehold switch, wherein the toehold switch encodes at least a portion of a reporter protein and comprises one or more single-stranded toehold sequence domains that are complementary to a target VF nucleic acid or the reverse complement thereof, wherein the contacting occurs under conditions that allow translation of the coding domain in the presence of the target nucleic acid but not in the absence of the target nucleic acid; and 
(c) detecting the reporter protein as an indicator that the target VF nucleic acid is present in the amplified nucleic acids,
wherein the target nucleic acid is detectable at a concentration as low as 1 fM.
There is no support for this limitation in the disclosure. Description of Fig. 5, for example, provides the following statement:
“[0017] FIGS. 5A-5B present data validating a combined RPA and paper-based cell-free procedure for detection of lower concentrations of Coccidioides posadasii DNA. (A) Photographs of the paper-based reactions before and after incubation with RPA products produced from different concentrations of synthetic C. posadasii DNA. Concentrations down to 50 fM provide a discernable purple color compared to the negative control. (B) Plate reader measurements of the relative optical absorbance at 575 nm wavelength for a parallel set of paper-based reactions displayed in (A). Initial Valley fever DNA concentrations down to 50 fM can be readily distinguished. Experiments in this figure were performed by first amplifying the target DNA in RPA reactions over two hours. One of the amplification primers was used to append a T7 RNA polymerase sequence to the amplicon. The amplified DNA was then diluted with water and applied to paper-based assays with the C. posadasii specific toehold switch. During these reactions, the amplified DNA was transcribed into RNA using T7 RNA polymerase to activate the toehold switch.” (emphasis added by examiner)
	Applicant did not describe any method in which the target nucleic acid was detected at a concentration lower than 50 fM, therefore Applicant was not in possession on the invention as claimed.
C) Claim 14 is drawn to a method of detecting a target Valley Fever (VF) nucleic acid in a sample, the method comprising the steps of: 
(a) amplifying nucleic acids obtained from a biological sample of a subject, wherein amplifying comprises isothermal amplification; and 
(b) contacting the amplified nucleic acid to a toehold switch, wherein the toehold switch encodes at least a portion of a reporter protein and comprises one or more single-stranded toehold sequence domains that are complementary to a target VF nucleic acid or the reverse complement thereof, wherein the contacting occurs under conditions that allow translation of the coding domain in the presence of the target nucleic acid but not in the absence of the target nucleic acid; and 
(c) detecting the reporter protein as an indicator that the target VF nucleic acid is present in the amplified nucleic acids,
wherein the toehold switch comprises SEQ ID NO: 1, 
wherein the target nucleic acid is detectable at a concentration as low as 1 fM.
There is no support for this limitation in the disclosure. Description of Fig. 5, for example, provides the following statement:
“[0017] FIGS. 5A-5B present data validating a combined RPA and paper-based cell-free procedure for detection of lower concentrations of Coccidioides posadasii DNA. (A) Photographs of the paper-based reactions before and after incubation with RPA products produced from different concentrations of synthetic C. posadasii DNA. Concentrations down to 50 fM provide a discernable purple color compared to the negative control. (B) Plate reader measurements of the relative optical absorbance at 575 nm wavelength for a parallel set of paper-based reactions displayed in (A). Initial Valley fever DNA concentrations down to 50 fM can be readily distinguished. Experiments in this figure were performed by first amplifying the target DNA in RPA reactions over two hours. One of the amplification primers was used to append a T7 RNA polymerase sequence to the amplicon. The amplified DNA was then diluted with water and applied to paper-based assays with the C. posadasii specific toehold switch. During these reactions, the amplified DNA was transcribed into RNA using T7 RNA polymerase to activate the toehold switch.” (emphasis added by examiner)
	Applicant did not describe any method in which the target nucleic acid was detected at a concentration lower than 50 fM, therefore Applicant was not in possession on the invention as claimed.
D) Claims 8-11 and 13 are rejected in claim 8. Claim 8 is drawn to a method of detecting presence of pathogen-associated nucleic acid in a sample, the method comprising the steps of: 
(a) amplifying nucleic acids obtained from a biological sample of a subject, wherein amplifying comprises isothermal amplification; and 
(b) contacting the amplified nucleic acids to an aptamer-based sensor, wherein the aptamer-based sensor is a nucleic acid sequence comprising one or more single-stranded toehold sequence domains that are complementary to the target Valley Fever-associated nucleic acid, a fully or partially double-stranded stem domain, a loop domain, and an aptamer-ligand complex, and wherein the contacting occurs under conditions that promote activation of the aptamer-ligand complex in the presence of the target Valley Fever-associated nucleic acid but not in the absence of the Valley Fever-associated nucleic acid.
Applicant did not define the term “…target Valley Fever-associated nucleic acid…” Since “Valley Fever” is a name of a disease, the term “target Valley Fever-associated nucleic acid” can be interpreted as either a nucleic acid of a pathogen which causes Valley Fever, namely, C. immitis or C. posadasii, or as a host nucleic acid which is present in the host in response to the infection. Applicant did not show that nucleic acids other than C. posadasii can be detected using the claimed method. Further, Applicant did not show that any host nucleic acids induced by the infection were present in subjects infected with the fungi, therefore Applicant was not in possession of the invention as claimed.
E) Claims 8-13 are rejected in claim 8. Claim 8 is drawn to a method of detecting presence of pathogen-associated nucleic acid in a sample, the method comprising the steps of: 
(a) amplifying nucleic acids obtained from a biological sample of a subject, wherein amplifying comprises isothermal amplification; and 
(b) contacting the amplified nucleic acids to an aptamer-based sensor, wherein the aptamer-based sensor is a nucleic acid sequence comprising one or more single-stranded toehold sequence domains that are complementary to the target Valley Fever-associated nucleic acid, a fully or partially double-stranded stem domain, a loop domain, and an aptamer-ligand complex, and wherein the contacting occurs under conditions that promote activation of the aptamer-ligand complex in the presence of the target Valley Fever-associated nucleic acid but not in the absence of the Valley Fever-associated nucleic acid.
Claim 9 is drawn to the method of claim 8, wherein the aptamer-ligand complex comprises a fluorescent aptamer selected from the group consisting of Broccoli, Spinach2, Carrot, Radish, a G-quadruplex-containing aptamer, and a malachite green binding aptamer.
Therefore the claims are drawn to methods utilizing billions of possible aptamer-ligand complexes, out of which Applicant described only 12 aptamers which bind a fluorescent label, with SEQ ID NO: 4-15. Finally, claim 8 does not require that the aptamer-ligand complex be activated by a sequence complementary to the toehold domain of the sensor part of the aptamer-sensor complex. 
Specifically, Applicant did not define the terms “Broccoli”, “Spinach2”, “Carrot”, “Radish”, “G-quadruplex-containing aptamer” or “malachite green binding aptamer”. Any of these terms can encompass thousands or millions of possible nucleic acid sequences, considering that no length or sequence constraints are imposed.
As stated by MPEP 2163.II.A.3(a)(ii):
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)”
All of the current claims encompass a genus of nucleic acids which are different from those disclosed in the specification.  The genus includes variants for which no written description is provided in the specification.  This large genus is represented in the specification by only the particularly named SEQ ID NOs 4-12.  Thus, applicant has express possession of only 12 sequences of ligand-binding aptamers, in a genus which comprises hundreds of millions of different possibilities.  Here, no common element or attributes of the sequences are disclosed, not even the presence of certain domains.  No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations is provided. 	
	It is noted in the The Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997) decision by the CAFC that 

“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169- 71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. “

In the current situation, the definition of the aptamer-ligand complex lacks any specific structure, and is precisely the situation of naming a type of material which is generally known to likely exist, but, except for the 12 specific aptamers, is in the absence of knowledge of the material composition and fails to provide descriptive support for the generic claim to “an aptamer-ligand complex”, for example.
It is noted that in Fiers v. Sugano (25 USPQ2d, 1601), the Fed. Cir. concluded that 

"...if inventor is unable to envision detailed chemical structure of DNA sequence coding for specific protein, as well as method of obtaining it, then conception is not achieved until reduction to practice has occurred, that is, until after gene has been isolated...conception of any chemical substance, requires definition of that substance other than by its functional utility."  

The current situation is a definition of the compound solely but its functional utility, as an aptamer which binds a ligand, without any definition of the particular sequences.
In the instant application, certain specific SEQ ID NOs are described.  Also, in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), it was concluded that: 

"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	In the application at the time of filing, there is no record or description which would demonstrate conception of any nucleic acids other than those expressly disclosed which comprise sequences with SEQ ID NO: 4-15.  Therefore, the claims fail to meet the written description requirement by encompassing sequences which are not described in the specification.
In conclusion, Applicant was not in possession of the genus of aptamers and methods claimed. 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 3-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 1, 3-7 and 14 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…target Valley Fever nucleic acid…”. “Valley Fever” is a name of a disease, not of any organism that contains a nucleic acid, therefore it is not clear what nucleic acids are considered to be “target Valley Fever nucleic acids”.
B) Claims 8-11 and 13 are indefinite in claim 8. Claim 8 is indefinite over the recitation of “…pathogen-associated nucleic acid…” and “…Valley-fever associated nucleic acid…” It is not clear what nucleic acids are to be detected, since Applicant provided no definition of what it means to be “associated with pathogen”. Further, “Valley Fever” is a name of a disease, not of any organism that contains a nucleic acid, and therefore it is not clear what nucleic acids are considered to be “Valley Fever-associated nucleic acids”.
C) Claim 12 recites the limitation "the target VF nucleic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8, from which claim 12 depends, does not recite “a target VF nucleic acid”.
D) Claims 15 and 16 are indefinite in claim 15. Claim 15 is indefinite over the recitation of “…Valley Fever-specific toehold switch sensor…” “Valley Fever” is a name of a disease, not of any organism that contains a nucleic acid, therefore it is not clear what nucleic acids are considered to be “Valley Fever nucleic acids” to be detected by the sensor.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Mycopathologia, vol. 178, pp. 11-26, 2014) and Pardee et al. (Cell, vol. 165, pp. 1255-1266, 2016; cited in the IDS).
	A) Regarding claims 1, 2, 6 and 15, Sakai et al. teach detection of fungal pathogens, including C. posadasii (= target Valley Fever nucleic acid) by amplification of the nucleic acids using RPA isothermal amplification, followed by detection using probes deposited on an array. Biotin-labeled amplicons were then detected using avidin-biotinylated peroxidase complex (page 12, paragraphs 4 and 6; Table 1, page 16; page 20; page 21, paragraphs 1-3; Fig. 1).
	B) Sakai et al. do not teach detecting fungal nucleic acids using a toehold switch encoding a reporter protein and comprising a single-stranded sequence complementary to a target nucleic acid.
C) Regarding claims 1 and 15, Pardee et al. teach a biosensor for detection of a Zika virus, the biosensor comprising a toehold switch which encodes a portion of a reporter protein and comprises toehold sequence domains that are complementary to the target Zika nucleic acid or a reverse complement thereof (p. 1264, paragraphs 3-5; Fig. 2).
Regarding claim 3, Pardee et al. teach detection of 1 fM of virus (Fig. 4C).
Regarding claims 4 and 5, Pardee et al. teach detection in less than 2 hours (Fig. 4C).
Regarding claim 6, Pardee et al. teach NASBA isothermal amplification (Fig. 3B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the microarray detection of fungal pathogens of Sakai et al. by the toehold switch sensor of Pardee et al. The motivation to do so is provided by Pardee et al. (p. 1255, second paragraph):
“Synthetic biology is an emerging discipline that has great potential to respond to such pandemics. The increasing ability of synthetic biologists to repurpose and engineer natural biological components for practical applications has led to new opportunities for molecular diagnostics (Kotula et al., 2014, Lu et al., 2013, Slomovic et al., 2015). We previously developed two biotechnologies that dramatically lower the cost of and technical barriers to the development of synthetic biology-based diagnostics. The first technology, programmable RNA sensors called toehold switches, can be rationally designed to bind and sense virtually any RNA sequence (Green et al., 2014). The second technology, a freeze-dried, paper-based, cell-free protein expression platform, allows for the deployment of these toehold switch sensors outside of a research laboratory by providing a sterile and abiotic method for the storage and distribution of genetic circuits at room temperature (Pardee et al., 2014). We combined these technologies to create a platform for rapidly and inexpensively developing and deploying diagnostic sensors.”
The motivation to use a detection method which produces fast results is provided by Sakai et al. (p 11, last two paragraphs; page 12, first paragraph):
“Systemic fungal infections with high morbidity and mortality rates in immunocompromised patients are growing. Besides the increasing incidence, recent epidemiology of fungal infection shows the expanding variety of fungal pathogens [1].
Identification of the causative pathogen is a fundamental step for appropriate treatment of infectious diseases, and early initiation of antifungal therapy is crucial for reducing the mortality rate in infected patients. Despite efforts by many researchers, however, early and rapid diagnosis of systemic fungal infection remains limited. Conventional diagnostic procedures, such as cultivation of fungi from clinical samples, are time-consuming and suffer from low sensitivity. Furthermore, sufficient technique and experience are required at the identification step. In recent years, other methods, such as PCR and serological tests, have been established for rapid and
sensitive detection of fungi from clinical samples [2, 3]. However, these methods are difficult to use to identify a variety of fungal species at a time. Although multiplex PCR can be used to identify several species in one test, its applicability is limited by the primer sets used because specific primer sets are needed for each species.”
14.	No claims are allowed. No references were found teaching or suggesting claims 7, 8-14 and 16, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 3, 2021